Case: 1:19-cr-00226 Document #: 300 Filed: 03/19/21 Page 1 of 5 PagelD #:1850

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DISTRICT
United States of America )

)
V. ) No19 CR 226-1
) Hon. Virginia M. Kendall
Robert M. Kowalski, )
Defendant )

MOTION TO QUASH

GRAND JURY SUBPOENA

Comes now, Robert M. Kowalski, pro-se and hereby moves this court pursuant to
Rule 17(c)(2) to quash a Grand J ury Subpoena Duces Tecum directed to Robert M.
Kowalski. The subpoena was originally returnable March 25, 2021 at 9:30a.m. In
support of his motion, Robert states as follows:

1.) On March 11, 2021, a subpoena was issued and subsequently served on Robert M.
Kowalski which demanded that Robert as custodian of records of Grom
Development, LLC., Piorun Properties, LLC., Indomitable, LLC., Burros Blancos,
LLC., Fulton Market Lofts, LLC., Inflexible, LLC., Invincible, LLC., Alta Vista
Properties, LLC., Pajarito Enterprises, LLC., Nosy Rosie’s, LLC., and Mountain
Duck Properties, LLC., appear and testify before a Grand J ury.

2.) Robert is not the custodian of any record whatsoever. Every business record he
had ever preserved in his career has been heretofore confiscated by agents of the
prosecution team. Since exculpatory information was maintained within his
seized files, the absence of these materials is devastating to Robert’s defense.

3.) The subpoena in this matter springs from the direct nexus of knowledge gleaned
from an unwarranted interference with a confidential attorney/client relationship

and attorney work product seized from Robert’s attorney’s office. Such

1
Case: 1:19-cr-00226 Document #: 300 Filed: 03/19/21 Page 2 of 5 PagelD #:1851

information was first reviewed at the behest of the prosecution. Then boxed,
seized, and removed from the law office by a divorce receiver, hand of a state
domestic relations judge, in custodia legis of the Circuit Court of Cook County,
while acting under color of law as a state actor. Also, the attorney’s computer was
imaged for information. Notes, mental impressions, and case strategy was
gleaned. This divorce receiver police force did not have authority to collaborate
with “Feds”. However, the “Feds” were advised of the law office before the judge
who appointed him.

4.) The job of an Illinois state court receiver is to impartially preserve property
pursuant to the direction of his superior, the judge who had appointed him. He is
subject to the same impartiality as the judge himself. An Illinois receiver is not a
law enforcement member of the executive branch of government per Illinois
Constitution Article II section 1.

5.) This subpoena requires disclosure of privileged protected matter. This subpoena
is the next logical step confirming the incurable prejudice exists against the
defendant that occurs once the government purposefully intrudes into the
attorney client relationship. Here through this subpoena the prosecution displays
active use of the confidential attorney client and attorney work product
information illegally seized.

6.) The Sixth Amendment to the United States Constitution creates a right to counsel
in criminal proceedings. An independent judiciary and a sacrosanct confidential
relationship between lawyer and client are the bastions of an ordered liberty. The
attorney-client privilege, hand in glove with an accused’s Sixth Amendment right

to counsel, underlies the constitutional guarantees of the right to effective

2
Case: 1:19-cr-00226 Document #: 300 Filed: 03/19/21 Page 3 of 5 PagelD #:1852

assistance of counsel and a fair trial. Coplon v United States, 191 F.2d 749,
757(D.C. Cir 1951).

7.) To provide effective assistance, a lawyer must be able to communicate freely with
the client without fear that his advice and legal strategy will be seized and used
against the client in a criminal proceeding. United States v. Levy, 577 F.2d
200,209 (3"¢ Cir 1978). The United States Supreme Court has stated that:
conferences between counsel and accused . . . sometimes partake of the inviolable
character of the confessional. Powell v. Alabama, 282 U.S. 45 (1932). The
attorney-client privilege promotes: the free and open exchange between the
attorney and client, and substantial questions of fundamental fairness are raised
where, in connection with a criminal prosecution, the government invades that
privilege. United States v. Neill, 952 F. Supp. 834m 839(D.C. Cir 1997)

8.) A Court of Appeals has held that: a prosecutor’s intentional intrusion into the
attorney-client relationship constitutes a direct interference with the Sixth
Amendment rights of a defendant, and because a fair adversary proceeding is a
fundamental right secured by the Sixth and Fourteenth Amendments, ... absent
a countervailing state interest, such an intrusion must constitute a per se
violation of the Sixth Amendment. Schillinger v. Hayworth, 70 F.3d 1132 (10th
Cir 1996). It further elaborated that, “in other words, ... when the state becomes
privy to confidential communications because of its purposeful intrusion into
the attorney-client relationship and lacks a legitimate justification for doing so, a
prejudicial effect on the reliability of the trial process must be presumed.” Id.

9.) Consequently, when a party accesses attorney-client protected documents, a

strong presumption exists that the review of the protected information

3
Case: 1:19-cr-00226 Document #: 300 Filed: 03/19/21 Page 4 of 5 PagelD #:1853

causes incurable prejudice. United States v Orman, 417 F. Supp.1126, 1133(D.
Colo 1976) Such a presumption is justified because “no other standard can
adequately deter this sort of misconduct,” and “prejudice in these circumstances
is so likely that case-by-case inquiry into prejudice is not worth the cost.”

10.) The prejudice against a defendant is heightened when the privileged
communication contains details of the defendant’s defense or trial strategy. In
fact, the defendant “need not prove that the prosecution actually used the
information obtained. Briggs v Goodwin, 698 F.2d 486, 494 (D.C. Cir 1983).
This is because:

The prosecution makes a host of discretionary and judgmental decisions in
preparing its case. It would be virtually impossible for an appellant or court to
sort out how any particular piece of information in the possession of the
prosecution was consciously or subconsciously factored into each of those
decisions. Mere possession by the prosecution of otherwise confidential
knowledge about the defense’s strategy or position is sufficient in itself to
establish detriment to the criminal defendant. Such information is inherently
detrimental . . . unfairly advantages the prosecution and threatens to subvert the
adversary system of criminal justice. Further, once the investigatory arm of the
government has obtained information, that information may reasonably be
assumed to have been passed on to other governmental organs responsible for
prosecution. Such a presumption merely reflects the normal high level of formal
and informal cooperation which exists between the two arms of the executive.

11.) Some courts have determined that: mere possession by the prosecution of
otherwise confidential knowledge about the defense’s strategy or position is
sufficient in itself to establish detriment to the criminal defendant. State v
Lenarz, 22 A 3d 536 (Conn.2011) quoting Briggs, 698 F. 2d at 494.
Consequently, the government carries a “heavy burden” to show that its access to

the attorney-client-privileged documents does not prejudice the defendant.

United States v. Danielson, 325 F. 3d 1054, (9 Cir 2003). Thus, the government
Case: 1:19-cr-00226 Document #: 300 Filed: 03/19/21 Page 5 of 5 PagelD #:1854

cannot merely assert that it did not review documents, or that its access to the
documents did not constitute prejudice: the mere assertion by the government of
“the integrity and good faith of the prosecuting authorities’ is not enough” to

show a lack of prejudice. Kastigar v United States, 406 U.S.441 (1972). In this
matter governmental agents did review attorney confidences. Later after the fact
review by phony taint teams assertions does not cure.

12.) The inquiry into prejudice must stop at the point where attorney-client
confidences are actually disclosed to the government enforcement agencies
responsible for investigating and prosecuting the case. State v. Lenarz, 22 A.3d
543(Conn 2011). There is hardly any question, based upon the information
sought and otherwise contained within this subpoena, that client confidences
were provided to the prosecution. This subpoena confirms that these are now
being utilized to Robert’s detriment.

Wherefore, Robert moves this Honorable Court to enter an order quashing this

subpoena and dismissing indictment for the aforementioned reasons.

       

Robert M. Kowalski
1009 615 Street
Lagrange Highlands, Illinois 60525
(708)307-4497
